Title: From Thomas Jefferson to Claudius Crozet, 31 March 1821
From: Jefferson, Thomas
To: Crozet, Claudius


						Sir
						
							Monticello
							Mar. 31.
						
					Your favor from Westpoint has been duly recieved. we are as yet far from the time at which we may think of procuring Professors for our University. the buildings indeed will all be finished in the course of 2. or 3. years, but our funds will be left burthened with a heavy debt, which will absorb them many years, if left to discharge it. whether the legislature at some future day may take it off their hands and enable it to commence it’s operations is quite uncertain. with my regrets therefore that I can say nothing more satisfactory accept the assurance of my respect.
						Th: Jefferson